DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 5, “conduit connected” should be corrected with “conduit are connected”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 2012/0267312) and evidenced by Lincoln Electric (Welding pressure pipelines and piping systems).
Regarding claim 1, Holland discloses an apparatus (title/abstract), comprising: 
a magnetically conductive conduit having a fluid entry port, a fluid impervious boundary wall and a fluid discharge port defining a fluid impervious flow path through the magnetically conductive conduit (figures 6or 7b for instance, conduits 18/18a, 30/32; conduits necessarily have boundary walls and inlet/outlet ports; alternatively also consider conduit 53), 
at least one end of the magnetically conductive conduit having a taper forming a planar surface extending from an outer surface to an inner surface forming an angle ([0064]);
at least one electrical conductor comprising at least one length of an electrical conducting material having a first conductor lead and a second conductor lead, the electrical conductor coiled with at least one turn to form at least one uninterrupted coil of electrical conductor encircling at least a section of the outer surface of the magnetically conductive conduit ([0032], see coils 54 or 34/38 for instance), 
at least one electrical power supply operably connected to at least one of the first and second conductor leads, wherein the at least one coiled electrical conductor is thereby energized to provide a magnetic field having lines of flux directed along a longitudinal axis of the magnetically conductive conduit ([0012,0032-0033,0069])..
Holland does not expressly provide the at least one uninterrupted coil of electrical conductor having a length measurement in a range from .5 inches to 48 inches, at least one end of the uninterrupted coil of electrical conductor spaced a distance in a range from .00 inches to 14 inches from an end of the magnetically conductive conduit.
However, Holland clearly illustrates in for example figures 6 and 7b that the coils are offset from the end of the conduits and further provides coils of a length.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided Holland’s coils offset from the end of the conduit by 0-14 inches and having coils of 0.5-48 inches in length for the purpose of providing for an optimal coil size and construction to provide effective magnetic treatment.  Further, the particular dimensions are not established as having any criticality and does not appear to provide any unexpected result or benefit.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Holland does not expressly provide for having an absolute value within a range from about 15-75 degrees on the planar taper surface at the end of the conduit.
However, one having ordinary skill in the art at the time of the filing of the invention would have found it to be obvious to have chosen a well-known in the art taper angle on the order of a 30 degree bevel as illustrated by Lincoln (page 4) for the purpose of utilizing a common bevel angle on the end of a pipe in order to facilitate subsequent attachment of the conduit by known techniques, for example welding.  Additionally, one having ordinary skill in the art at the time of the filing of the invention having known that the conduit end is tapered would have sought to determine and optimize the taper angle to achieve expected results during the process of routine engineering and design.  Additionally, the particular taper angle has no established criticality and does not appear to provide any unexpected result or benefit.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Holland does provide that the length to diameter (equivalent to height) may be adapted to optimize the instant magnetic field treatment device for a specific application ([0080]).  Holland does not expressly provide a length to height ratio of the coil is in a range of 1:1 to 1:6.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided Holland’s coil with a length to height ratio of 1:1 to 1:6 for the purpose of providing for an optimally sized coil with sufficient strength to provide for effective magnetic treatment and energy efficiency.  Further, the particular dimensions are not established as having any criticality and does not appear to provide any unexpected result or benefit.  Additionally, as evidenced by Holland at [0080], the length to diameter ratio is understood to be a result effective variable.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 2, Holland further provides in figure 6 that the magnetic field is concentrated in a plurality of distinct areas along the longitudinal axis of the magnetically conductive conduit (see figure 6, spaced coils, see also [0032]).
Regarding claim 3, Holland further provides the magnetically conductive conduit has a first length of magnetically conductive conduit adapted to sleeve a second length of magnetically conductive conduit (conduits are capable of sleeving another conduit; note “adapted” does not require the second length of conduit as a positive recitation).
Regarding claim 4, Holland further provides the magnetically conductive conduit has a first magnetically conductive conduit segment adapted to sleeve a non-contiguous array of a second magnetically conductive conduit segment and a third magnetically conductive conduit segment (conduits are capable of sleeving another conduit; note “adapted” does not require the additional lengths of conduit as a positive recitation).
Regarding claim 5, Holland further provides the magnetically conductive conduit is adapted to sleeve at least one length of non-magnetically conductive fluid flow conduit (conduits are capable of sleeving another conduit; note “adapted” does not require the non-magnetically conductive length of conduit as a positive recitation).
Regarding claim 6, Holland further provides the at least one uninterrupted coil of conductor is coiled with at least one turn to form at least one first uninterrupted coil of electrical conductor encircling at least a section of the magnetically conductive conduit and at least one second uninterrupted coil of electrical conductor encircling at least a section of the magnetically conductive conduit (see spaced apart coils 34/38 in figure 6 for instance).  Holland does not expressly set forth the first uninterrupted coil of electrical conductor spaced a distance from the second uninterrupted coil of electrical conductor, the distance being from about .25 inches to about 14 inches.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided Holland’s coils spaced apart the distance of 0.25-14 inches for the purpose of providing for an optimal coil spacing and construction to provide effective magnetic treatment.  Further, the particular dimensions are not established as having any criticality and does not appear to provide any unexpected result or benefit.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Holland does provide that the length to diameter (equivalent to height) may be adapted to optimize the instant magnetic field treatment device for a specific application ([0080]).  Holland does not expressly provide a length to height ratio of each of the coils is in a range of 1:1 to 1:6.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided Holland’s coils each with a length to height ratio of a range of 1:1 to 1:6 for the purpose of providing for an optimally sized coils with sufficient strength to provide for effective magnetic treatment and energy efficiency.  Further, the particular dimensions are not established as having any criticality and does not appear to provide any unexpected result or benefit.  Additionally, as evidenced by Holland at [0080], the length to diameter ratio is understood to be a result effective variable.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 7, Holland further provides  the magnetically conductive conduit is a first magnetically conductive conduit (18), and further comprising a non-magnetically conductive conduit (18b), and a second magnetically conductive conduit (18a), the first magnetically conductive conduit, the non-magnetically conductive conduit, and the second magnetically conductive conduit connected together to form a serial coupling of conduit segments forming a conduit having a fluid entry port, a fluid impervious boundary wall and a fluid discharge port defining a fluid impervious flow path through the conduit, the first and second magnetically conductive conduit segments establishing magnetically conductive regions and the non-magnetically conductive conduit establishing a non-magnetically conductive region wherein the non-magnetically conductive conduit is positioned between the first magnetically conductive conduit and the second magnetically conductive conduit, the first magnetically conductive conduit having a first end adjacent to the non-magnetically conductive conduit, and the second magnetically conductive conduit having a second end adjacent to the non-magnetically conductive conduit segment (See figure 7b).  Holland does not expressly provide the first end of the first magnetically conductive conduit being spaced from .125 inches to 3.5 inches from the second end of the second magnetically conductive conduit.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided Holland’s magnetically conductive conduit ends spaced 0.125-3.5 inches apart for the purpose of providing for an optimal flow conduit configuration and construction to provide effective magnetic treatment.  Further, the particular dimensions are not established as having any criticality and does not appear to provide any unexpected result or benefit.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 8, Holland further provides the at least one electrical conductor encircles at least a section of the first magnetically conductive conduit, the non- magnetically conductive conduit and at least a section of the second magnetically conductive conduit (coil 54).  Holland does provide that the length to diameter (equivalent to height) may be adapted to optimize the instant magnetic field treatment device for a specific application ([0080]).  Holland does not expressly provide a length to height ratio of the coil is between 1:2 to 1:6.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided Holland’s coil with a length to height ratio of 1:2 to 1:6 for the purpose of providing for an optimally sized coil with sufficient strength to provide for effective magnetic treatment and energy efficiency.  Further, the particular dimensions are not established as having any criticality and does not appear to provide any unexpected result or benefit.  Additionally, as evidenced by Holland at [0080], the length to diameter ratio is understood to be a result effective variable.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 9, Holland further provides the uninterrupted coil encircles the first magnetically conductive conduit (figure 7b).  Holland does not expressly provide an end of the coil is spaced a distance from about .25 inches to about 14 inches from the non-magnetically conductive conduit.  However, Holland does illustrate an end of the coil is spaced from the non-magnetically conductive conduit in figure 7b.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided Holland’s coil end offset from the end of the non-magnetically conductive conduit by 0.25-14 inches for the purpose of providing for an optimal coil size and construction as well as optimal coil positioning to provide effective magnetic treatment.  Further, the particular dimensions are not established as having any criticality and does not appear to provide any unexpected result or benefit.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 10, Holland further provides wherein the first magnetically conductive conduit, the non-magnetically conductive conduit, and the second magnetically conductive conduit are adapted to sleeve at least one non-magnetically conductive fluid flow conduit (conduits are capable of sleeving another conduit; note “adapted” does not require the non-magnetically conductive length of conduit as a positive recitation; conduits 18/18b/18a are capable of this function).
Regarding claim 11, Holland further provides magnetically conductive conduit has at least one magnetically conductive conduit segment adapted to sleeve a serial coupling of conduit segments (conduits are capable of sleeving another conduit; note “adapted” does not require the non-magnetically conductive length of conduit as a positive recitation; a segment of conduits 18, 53, 30, 34 are all capable of this function).
Regarding claim 12, Holland further provides the magnetically conductive conduit is a first magnetically conductive conduit, and further comprising a second magnetically conductive conduit and a non-magnetically conductive conduit, the first magnetically conductive conduit, the non-magnetically conductive conduit, and the second magnetically conductive conduit being serially coupled to form a first serial coupling adapted to sleeve a second serial coupling of conduit segments (see conduits 18, 18b, 18a).
Regarding claim 13, Holland further provides at least one magnetically conductive nucleus disposed within the magnetically conductive conduit ([0079]).
Regarding claim 14, Holland further provides at least one magnetically conductive nucleus disposed within the non-magnetically conductive conduit ([0117-0118]).
Regarding claim 15, Holland further provides the at least one electrical power supply is at least one of continuous or pulsed ([0012,0032-0033,0069]).
Regarding claim 16, Holland further provides the at least one electrical power supply is pulsed with a repetition rate in a range of from about 1 Hz to 3 MHz (([0012,0032-0033,0069]).  The particular frequency is directed to the manner of operating the device.  The unit of Holland is capable of operating in that frequency range.  See also MPEP 2114 II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/Primary Examiner, Art Unit 1796